                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


DONALD J. TRUMP, Candidate for President of the
United States of America,

                Plaintiff,

       v.                                                  Case No.: 2:20-cv-01785-BHL

THE WISCONSIN ELECTIONS COMMISSION, and its
Members, ANN S. JACOBS, MARK L. THOMSEN,
MARGE BOSTELMANN, DEAN KNUDSON,
ROBERT F. SPINDELL, JR., in their official capacities,
SCOTT MCDONELL in his official capacity as the Dane
County Clerk, GEORGE L. CHRISTENSON in his
official capacity as the Milwaukee County Clerk,
JULIETTA HENRY in her official capacity as the
Milwaukee Election Director, CLAIRE WOODALL-
VOGG in her official capacity as the Executive Director
of the Milwaukee Election Commission, MAYOR TOM
BARRETT, JIM OWCZARSKI, MAYOR SATYA
RHODES-CONWAY, MARIBETH WITZEL-BEHL,
MAYOR CORY MASON, TARA COOLIDGE,
MAYOR JOHN ANTARAMIAN, MATT KRAUTER,
MAYOR ERIC GENRICH, KRIS TESKE, in their
official capacities; DOUGLAS J. LA FOLLETTE,
Wisconsin Secretary of State, in his official capacity, and
TONY EVERS, Governor of Wisconsin, in his official capacity,

                Defendants.


                                DISCLOSURE STATEMENT


       The undersigned, as counsel of record for defendants Scott McDonnell, Mayor Satya

Rhodes-Conway and Maribeth Witzel-Behl, provide the following information in compliance

with Federal Rule of Civil Procedure 7.1 and Civil L.R. 7.1:




            Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 89
1. Full name of every party the attorney represents in this matter:

   Scott McDonnell
   Mayor Satya Rhodes-Conway
   Maribeth Witzel-Behl

2. Parent corporation and stockholders:

   a. Parent corporation, if any:

       Not applicable.

   b. List of corporate stockholders that are publicly held companies owning 10 percent

       or more of the stock of the party or amicus:

       Not applicable.

3. The name of all law firms whose partners or associates appear for a party or are

   expected to appear for the party in this court:

   Boardman & Clark LLP

Dated this 8th day of December, 2020.

                                      BOARDMAN & CLARK LLP
                                      By

                                      /s/ Michael P. May
                                      Michael P. May, SBN 1011610
                                      James E. Bartzen, SBN 1003047
                                      Barry J. Blonien, SBN 1078848
                                      Attorneys for Defendants Mayor Satya Rhode-
                                      Conway, Maribeth Witzel-Behl and
                                      Scott McDonnell

                                      U.S. Bank Plaza, Suite 410
                                      1 South Pinckney Street
                                      P.O. Box 927
                                      Madison, Wisconsin 53701-0927
                                      (608) 257-9521
                                      mmay@boardmanclark.com
                                      jbartzen@boardmanclark.com
                                      bblonien@boardmanclark.com



                                          2

  Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 89
